DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/11/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that no combination of the references discloses or suggests a RAN node that determines UE communication capabilities with respect to both first and second RATs, where the RAN node doing this determination is configured to transmit paging messages over the air via one or more RATs and where the first and second RATs are both cellular communications network RATs.
Examiner strongly disagrees. Horn et al. teach that apparatuses 805 and/or 905 determines a service to be initiated with a mobile device, determines one or more of a plurality of available radio access technologies (RATs) suitable for providing the service, and transmits a page transmission to the mobile device, the page transmission including service information indicating which of the one or more of the plurality of RATs are to be used by the mobile device to initiate the service (see fig. 27 and col. 41, line 46 to col. 42, line 15). Horn et al. also mention that the apparatus 805 may be part of or include an LTE/LTE-A base station. In other examples, the apparatus 805 may be a WLAN access point (see fig. 8 and col. 21, lines 9-28).
It is clear that Horn et al. teach a RAN node that determines UE communication capabilities with respect to both first and second RATs, where the RAN node doing this 
Applicant also argues on page 10 of Remarks that nowhere here is there any suggestion that any RAN node in Yang’s system carries out a step of determining the capabilities of the UE, including whether the UE is able to communicate with each of two different RATs.
Examiner disagrees. First examiner rejects the limitation “determining the capabilities of the UE” by using Horn et al. (see explanation above). Second the limitation “the UE is able to communicate with each of two different RATs” is rejected by Yang in par. 0084: “The UE is registered with both the first RAT, such as LTE network, and a second RAT, such as a 2G or 3G network”.
It is clear that the combination of Horn et al. with Yang teaches the feature determining the capabilities of the UE, including whether the UE is able to communicate with each of two different RATs as argued.
Applicant also argues on page 11 of Remarks that no combination of Yang with Horn suggests that a RAN node configured to transmit paging message carries out a “determining” step like that recited in claim 24.
Examiner disagrees. Horn et al. teach that Mobile devices may also, in some cases determine that they are capable of receiving a paging message via a non-cellular RAT. Mobile devices with this capability may transmit a registration message to a network indicating the capability. Such mobile devices may thus be paged for cellular or non-cellular data via a non-cellular RAT. In a first set of illustrative examples, a method for wireless communication is described. In one configuration, the method may include receiving a page transmission at a mobile device, the page transmission including service information; determining one or more of 
Therefore, Horn teaches that a RAN node configured to transmit paging message as claimed in claim 24.
Applicant also argues on page 13 of Remarks that nothing in Yang (or Horn) suggests that Yang’s redirection message is sent to a RAN node that transmits paging messages. 
Examiner disagrees. Horn et al. teaches that the MME 1120 may generate a paging message 1145 that is provided to the first RAT base station 1105. In some examples, service information is included in the downlink data notification message 1135, and the MME 1120 may include this information in the paging message 1145. The first RAT base station 1105 may generate a page transmission 1150 that is transmitted to mobile device 1115 (see col. 25, lines 33-40 and fig. 11).
It is clear that the combination of Horn with Yang teach redirection message is sent to a RAN node that transmits paging messages.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 24-28 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 10,117,219 B2) in view of YANG et al. (US 2016/0277991 Al).
Regarding claim 24, Horn et al. teach a method for paging user equipment in an area spanning across a plurality of radio access technologies (RATs), the method comprising determining, in a radio access network (RAN) node configured to transmit paging message over the air via one more RATs, the capabilities of a user equipment (UE) to which a paging message is intended (see explanation in response to arguments above, fig. 10 and col. 24, lines 15-67: the base station may determine a service to be initiated with a mobile device based on a downlink data notification message. Such a downlink data notification message may be received, for example, from an MME or SGW. At block 1010, it is determined whether the mobile device supports policy-based paging. In some examples, when a mobile device registers with the base station or access point, it may provide an indication of capability to receive policy-based paging; If the mobile device does support policy-based paging, at block 1020, the base station or access point may determine one or more RAT(s) that are suitable for providing the service); and based on the determined capabilities, transmitting the paging message to the UE via each of one or more RATs which the UE is determined as being capable of communicating with (see explanation in response to arguments above and fig. 27: At block 2715, the method 2700 


Regarding claims 32 and 41, Horn et al. teach a method in a core network node for paging in an area spanning across a plurality of radio access technologies (RATs) and a core network node for paging user equipment in an area spanning across a plurality of radio access technologies, the core network node comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said core network node is operative to and the method comprising: sending a paging message to a radio access network (RAN) node for forwarding to a UE (see explanation in response to arguments above, fig. 10 and col. 24, lines 15-67: the base station may determine a service to be initiated with a mobile device based on a downlink data notification message. Such a downlink data notification message may be received, for example, from an MME or SGW. At block 1010, it is determined whether the mobile device supports policy-based paging. In some examples, when a mobile device registers with the base station or access point, it may provide an indication of capability to receive policy-
Regarding claims 34 and 43, Horn et al. teach a method in a user equipment (UE) for enabling the UE to be paged via an area spanning across a first radio access technologies (RAT) and a second RAT, the method comprising: signaling capability information to a network node, the capability information indicating whether the UE is capable of connecting to the first RAT, second RAT, or both, (see fig. 23 and col. 36, line 55 to col. 38, line 44: at block 2330, a triggering event (e.g., a policy, SIB information, and/or timer expiration) may trigger the mobile device 2315 to transmit a registration message 2332 (e.g., aTAU Update Request). The base station 2305 may then forward the registration message 2334 to the MME 2340. The registration message 2332 may be configured to increase the efficiency of a paging and registration configuration of the mobile device 2315 and may be based on a set of active services and/or available connection for access by the mobile device 2315. For instance, the registration message 2332 may include a list of services currently active in the mobile device and/or a list of access technologies (e.g., RATs) or networks where the mobile device 2315 is either camped on or connected to. In some cases, the registration message 2332 may indicate, for each service, the default connection associated with the service. The registration message 2332 may thus indicate a combination of services and connections.). SEBIRE et al. do not mention the first and 
Regarding claims 25 and 37, Horn et al. teach wherein determining the capabilities of the UE is based on capability information already known to the RAN node (see fig. 10 and col. 24, lines 15-67: the base station may determine a service to be initiated with a mobile device based on a downlink data notification message).
Regarding claims 26 and 38, Horn et al. teach wherein the capability information has been previously received from a user equipment (see fig. 10 and col. 24, lines 15-67: when a mobile device registers with the base station or access point, it may provide an indication of capability to receive policy-based paging).
Regarding claims 27 and 39, Horn et al. teach wherein the paging message is received from a core network node (see fig. 10 and col. 24, lines 15-67: the base station may determine a service to be initiated with a mobile device based on a downlink data notification message. Such a downlink data notification message may be received, for example, from an MME or SGW). 

Regarding claims 31, Horn et al. teach wherein transmitting the paging message comprises any one or combination of the following: transmitting the paging message directly to the UE via the one or more RATs the UE is determined as being capable of communicating or connecting with; transmitting the paging message to the UE via one or more other RAN nodes; and transmitting the paging message to the UE via one or more other RAN nodes, and via a core network, CN (see fig. 10 and col. 24, lines 15-67). 
Regarding claims 33 and 42, Horn et al. teach the capability information is stored in the core network node; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE, and wherein the capability information from the UEis received via a radio access network (RAN) node (see fig. 10, fig. 23; and fig. 27 and their descriptions). 
Regarding claim 35, YANG et al. teach the UE is registered to a UE registration area (RA) that comprises one or more tracking areas (TA) spanning across the first and second RATs, the first and second RATs being of different types (see par. 0084: When the UE performs a combined attachment and tracking area update, or a combined registration, the UE is registered with both the first RAT, such as LTE network, and a second RAT, such as a 2G or 3G network. Once registered with the two networks, the UE may receive location IDs (e.g., a registered .

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 10,117,219 B2) in view of YANGetal. (US 2016/0277991 Al) and further in view of Horn et al. (US 2015/0181473 Al). 
Regarding claim 29, Hornetal. (US 10,117,219 B2) do not mention wherein determining the capabilities of the UE comprises using access restriction information to determine which RATs aUE is able to communicate with. Horn et al. (US 2015/0181473 Al) teach determining the capabilities of the UE comprises using access restriction information to determine which RATs aUE is able to communicate with (see fig. 16: step 1620, step 1630 and step 1640). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Horn et al. (US 2015/0181473 Al) to the method of Horn et al. in order for A wireless communication network may support operation on multiple carriers.
Regarding claim 30, Horn et al. (US 2015/0181473 Al) also teach wherein the access restriction information comprises a Handover Restriction List (HLR) (see par. 0009; par. 0012 and fig. 16: step 1620, step 1630 and step 1640).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643